SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 For the month of October 2015 G. Willi-Food International Ltd. (Translation of registrant’s name into English) 4 Nahal Harif St., Yavne, Israel 81106 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This report on Form 6-K is hereby incorporated by reference in the Registration Statements on Form F-3 (File No. 333-11848 and 333-138200) of the Registrant. G. Willi-Food International Ltd. (the "Company") announced today that it has received notice from B.G.I Investments (1961) Ltd. (“BGI”), an indirect controlling shareholder of the Company, that the trustee for Bondholders (Series 1) of BGI submitted an ex-parte urgent motion to the District Court of Tel Aviv on October 26, 2015 seeking to foreclose on certain pledged assets and to appoint a receiver over such assets.The pledged assets include, among others, 100% of the shares of a fully owned subsidiary of B.G.I that holds, inter alia, approximately 14% of the outstanding shares of B.S.D. Crown Ltd., the indirect majority shareholder of Willi-Food Investments Ltd., which owns a majority of the outstanding shares of the Company. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. G. Willi-Food International Ltd. By: /s/ Gil Hochboim Name: Gil Hochboim Title: Chief Executive Officer Date: October 28, 2015
